Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-6, 8 and 10-13 are currently pending.  Claims 7 and 9 are canceled.  Claim 6 is amended.  Claims 1-5 and 10-13 are withdrawn as being drawn to a non-elected species or invention.  Claims 6 and 8 are examined on their merits.       


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 6 and 8 under 35 U.S.C. 103 as being unpatentable over Dupont et al. US 2011/0158922 (6/20/2011) in view of Fuchshuber et al. US 2014/017080 (8/11/2011) is withdrawn.


New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. US 2011/0158922 (6/20/2011) in view of Fuchshuber et al. US 2014/017080 (8/11/2011) and Tamareselvy et al. US 2013/0164242 (6/27/2013).      
DuPont teaches topical skin care compositions that comprise at least 10 isolated active agents which each have at least one activity selected from the group consisting of anti-oxidant activity, anti-matrix metalloproteinase (MPP) activity, anti-elastase activity, anti-inflammation activity, anti-irritation activity, microcirculation support activity, collagen synthesis activity, energy production activity, oxygenation activity, DNA protection and repair activity, cell anchorage support activity, dermal-epidermal cohesion support activity, cellular renewal activity, 
DuPont teaches in Example 37 a whitening skin care composition that comprises 0.5% preservative, 1% flavoring agent, 1.7% Aristoflex AVC (which is Ammonium acryloyl dimethyltarrate/vinyl pyrrolidone copolymer), 3% glycerin and purified water, along with other ingredients.  
0.5% preservative falls within the 0.01 to 1.0 wt% of preservative called for in instant claim 6.  1% preservative falls within the 0.01 to 1.0 wt% of flavoring agent called for in instant claim 6.  3.% glycerin falls within the 1 to 15.0 wt% of polyol called for in instant claim 6.  Glycerin itself is called for in instant claim 8.  1.7% Aristoflex AVC (which is Ammonium acryloyl dimethyltarrate/vinyl pyrrolidone copolymer, see [0118]), falls within the 1 to 3% of thickener called for in instant claim 6.  DuPont teaches that polysorbate 20 is present in many of the ingredients of the composition is Example 37. (See [0109]).  
Dupont teaches at [396-408] that mixing is used to combine the ingredients to form the composition in Example 37.  This reads on a method of preparing a composition that comprises mixing so that the claimed amount of surfactant, polyol, thickener, preservative, flavoring agent and purified water are present in the composition as called for in instant claim 6.  
DuPont teaches that its compositions can whiten the skin and are beneficial to the health of skin.  (See Example 37).  DuPont teaches that its composition can address the multipronged effects and phenomenon of aging skin.  (See [003-004]).  DuPont teaches that the composition can be an aerosol and can be made and packaged as an aerosol in the conventional manner (See [0153]).  
DuPont does not teach polyglyceryl-2 diisostearate or a higher alcohol.  These deficiencies are made up for with the teachings of Fuchshuber et al. and Tamareselvy et al.

Fuchshuber teaches that suitable surfactants for its aerosol composition include polysorbate 20 and polyglyceryl-2 diisostearate as well as other surfactants. (See [0059], [0066], [0068]). The surfactant can be present in an amount of about 0.1% to about 5%. (See [0069]). 
Thus Fuchshuber teaches that polysorbate 20 and polyglyceryl-2 diisostearate are equivalents.  Polyglyceryl-2 diisostearate is called for in instant claim 6.  About 0.1% to about 5% overlaps with the 2-5 wt% surfactant called for in instant claim 6.    
Tamareselvy et al. (Tamareselvy) relates to a hair care fixative composition that can be an aerosol that contains an acrylic copolymer. (See Abstract and [0182]).  The composition can comprise a fatty alcohol as a moisturizer. (See 0105]).  The fatty alcohol can be isostearyl alcohol as called for in instant claim 6.  (See 0070] and [0120]).  The moisturizers can be present in an amount of about 0.01 to 15%. (See [0104-0105]).  0.01 to 15% overlaps with the 0.4-1 wt% of a higher alcohol called for in instant claim 6.  Tamaraselvy teaches that fatty alcohols are excellent moisturizers in cosmetic compositions.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention following the method of making the DuPont composition to mix  0.5% preservative, 1% flavoring agent, 1.7% Aristoflex AVC, 3% glycerin and purified water along with about 0.1%-5% polyglyceryl-2 diisostearate as taught by Fuchshuber since Fuchshuber teaches that polyglyceryl-2 diisostearate and polysorbate 20 are equivalents.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention following the method of making the DuPont composition to mix  0.5% preservative, 1% . 


Response to Arguments
Applicants’ arguments of March 2, 2022 have been fully considered and are found to be sufficiently persuasive.  
Applicants note that claim 6 has been amended and where in the specification or claims as originally filed support for these amendments can be found.  
Applicants argue that Dupont does not teach or suggest the use of 0.4 to 1 wt% of a higher alcohol, nor does it disclose the higher alcohols recited in amended claim 6.  Fuchshuber limits itself to lower alcohols and thus does not cure this absence.  


Applicants’ obviousness arguments have been reviewed and in light of the amendments to the claims are found to be sufficiently persuasive.  The rejection has been withdrawn above.  
Please note the new rejection applied above.  As stated in the rejection above, Tamaraselvy teaches 0.01-15% isostearyl alcohol and it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention following the method of making the DuPont composition to mix  0.5% preservative, 1% flavoring agent, 1.7% Aristoflex AVC, 3% glycerin and purified water along with about 0.01%-15% isostearyl alcohol as taught by Tamaraselvy since Tamaraselvy teaches that fatty alcohols are excellent moisturizers in cosmetic compositions. 
The remainder of the arguments are moot in view of the new rejections applied above.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619